DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negishi (US 2017/0353639).


a plurality of pixel sets (Red (R), Green (G) and Blue (B) pixel sets alternating along rows and columns of sensor array as shown in Fig. 5) each including color 5filters of a same color (each pixel set has a same color, for example, R pixel set includes red color filter, G pixel set includes green color filter, etc…), for a plurality of colors, each pixel set including a plurality of pixels (i.e., each R pixel set has a plurality of red pixels arranged alternately along rows and columns but not necessarily immediately adjacent to each other), each pixel including a plurality of photoelectric conversion parts (each pixel has at least two photoelectric conversion parts, e.g., each pixel has left and right photoelectric conversion parts 211/301L and 212/301R as shown in Fig. 3A, 3B & 5, par. [0042]-[0045], [0050].  Please note that the embodiment of Fig. 10A to Fig. 13 with four photoelectric conversion parts in each pixel of the pixel sets also reads on the claim limitations in similar fashion as in the first embodiment and is therefore applicable in this rejection).

Regarding claim 2, as clearly shown in Fig. 3B of Negishi, each pixel includes two photoelectric conversion parts (301L and 301R) disposed symmetrically in a vertical direction or a horizontal direction, and orientations of the photoelectric conversion parts 15of the pixels are the same direction at least in each individual pixel set.

Regarding claim 3, it is also clearly seen in Fig. 3B of Negishi that the orientation of the photoelectric conversion parts of the pixels are a same direction in all the pixel sets. 

(see Fig. 3B in which the photoelectric conversion parts 301L and 301R in all pixel sets in a row or column are arranged in the same direction/orientation). 

Regarding claim 14, Negishi further discloses that, of the photoelectric conversion parts of the plurality of pixels included in each pixel set, a first photoelectric conversion part and a second photoelectric 5conversion part are exposed for different exposure times (see par. [0058] & [0067]).

Regarding claim 15, as also taught by Negishi, a control unit that performs control to output 10charges of light received by each photoelectric conversion part as a pixel signal, the control unit outputting a first pixel signal of the first photoelectric conversion part exposed for a first exposure time, and outputting a second pixel signal 15of the second photoelectric conversion part exposed for a second exposure time (see par. [0058], [0067]-[0069]).

Regarding claim 16, Negishi further teaches that pixel signals generated in the plurality of photoelectric conversion parts of at least some of the plurality of pixels included in each pixel set are output separately (par. [0023], [0026] in which signals from the photoelectric conversion parts are output separately in a phase difference mode). 

Regarding claim 17, as seen in Negishi, of the plurality of pixels included in each pixel set, the photoelectric conversion parts of a first pixel are exposed for a first exposure time, the photoelectric 30conversion parts of a second pixel are exposed for a second exposure time shorter than the first exposure time,95 SP370907WO00 and pixel signals generated in the plurality of photoelectric conversion parts of the second pixel exposed for the second exposure time are output separately (see par. [0123], wherein at least two photoelectric conversion parts in a first pixel have the same exposure for intermediate level, and at least two photoelectric conversion parts in a second pixel adjacent to the first pixel have the same exposure for .

	Regarding claim 19, as shown in Fig. 5, the color filters (Red, Green and Blue color filters) in the pixel sets are arranged in a Bayer array. 

Regarding claim 20, the subject matter of this claim is also met Negishi as discussed in claim 1 above.  An electronic apparatus is a camera disclosed in Fig. 1 and paragraph [0022] of Negishi. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 2017/0353679) in view of Chou et al. (US 2017/0301718).

Regarding claim 6, Negishi teaches each pixel including at least two photoelectric conversion parts as discussed in claim 1 and Figs. 3A & 3B.  Negishi is just silent regarding the photoelectric conversion parts is isolated from each other by an insulating layer. 
Chou, however, teaches an isolation structure (204) disposed between two adjacent photoelectric conversion parts (220a and 220b, Fig. 4A and par. [0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art to provide the insulating layer between the photoelectric conversion parts in Negishi to prevent cross talk and/or smear, thereby improving signal integrity as well as image quality. 

Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 2017/0353679) in view of Yamashita et al. (US 2013/0214128).

Regarding claim 7, Negishi fails to teach that the plurality of photoelectric conversion parts of each pixel is isolated from each other by an impurity layer of a conductivity type opposite to a conductivity 20type of the photoelectric conversion parts.
As taught by Yamashita, an impurity layer of a P+ type, which is opposite to a conductivity of N type of photoelectric conversion element, is disposed between two adjacent photoelectric conversion elements (PD_A2 and PD_B2 shown in Fig. 15) to prevent charges (see Yamashita, Fig. 15 and par. [0144]-[0145].  It should be noted that the impurity of P+ type is illustrated in Fig. 12A & 12B that is also used throughout the pixel array as a potential barrier). 
 Therefore, it would have been obvious to one of ordinary skill in the art to implement a potential barrier utilizing an impurity layer between the plurality of photoelectric conversion elements as taught by Yamashiata to prevent charges from moving between the photoelectric conversion elements in order to improve signal integrity as discussed above.

Regarding claim 8, as also seen in the combined teaching of Negishi and Yamashita, the impurity layer forms a potential barrier (ISO1) lower 25than a potential barrier (ISO2) at pixel boundaries (see Yamashita, Fig. 15 and par. [0144] in which the potential barrier between two photoelectric conversion elements belong to one pixel is lower than the potential barrier at the pixel boundaries with other adjacent pixels).
 
Regarding claim 9, although Negishi does not explicitly teach that a light-shielding film is formed at some of the 30plurality of pixel sets, the light-shielding film partly shielding all the pixels in each pixel set from light, such lack of teaching is compensated by Yamashita.  As shown in Fig. 1 and paragraphs [0057]-[0058], pixels are partially shielded from light to enable phase contrast detection type of focal point detection to be performed by pupil slicing.
For that reason, one of ordinary skill in the art would have been motivated to combine the teaching of Negishi and Yamashita to arrive at the instant claimed feature so as to enable phase contrast detection as taught by Yamashita. 

Regarding claim 10, it is also seen in the combined teaching of Negishi and Yamashita that a light-shielding film is formed at some of the 5plurality of pixel sets, the light-shielding film entirely shielding some of the pixels in each pixel set from light (note that Fig. 15 in Yamashita taken in combination with 3A & 3B or 10A & 10B in Negishi would render some of the pixels in each pixel set to be entirely shielded).

Regarding claim 11, Negishi teaches a charge holding part (floating diffusion 215 in Fig. 6) that holds charges generated in the photoelectric conversion parts and outputs charges generated in the photoelectric conversion parts of the plurality of pixels (par. [0068]-[0069]).  Negishi fails to teach that the charge holding part adds the charges generated from the photoelectric conversion parts.  However, the charge addition mode is taught by Yamashita in which charges generated from two photoelectric conversion elements of a same pixel are added at a charge holding node to output a combined signal to generate image data in a still image mode that is different from phase difference mode (Yamashita, Fig. 19 and 20, par. [0169]).  
Therefore, it would have been obvious to one of ordinary skill in the art to configure the apparatus in Negishi to enable adding charges from the photoelectric conversion parts taught by Yamashita to provide image data in a still image mode. 

 Regarding claim 13, it is seen in the combined teaching of Negishi and Yamashita that the charge holding part adds and outputs charges in the photoelectric conversion parts whose (see Yamashita, Fig. 9 and par. [0169] in which the charges of the photoelectric conversion parts whose positions are same, such as same pixel, are added in a still image mode.  This is taken in combination with Gegishi shown in Figs. 3A & 3B as discussed in claim 11). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 2017/0353679) in view of Trimeche et al. (US 2009/0091645).

Regarding claim 17, Negishi does not explicitly teach that of the plurality of pixels included in each pixel set, the photoelectric conversion parts of a first pixel are exposed for a first exposure time, the photoelectric 30conversion parts of a second pixel are exposed for a second exposure time shorter than the first exposure time,95 SP370907WO00 and pixel signals generated in the plurality of photoelectric conversion parts of the second pixel exposed for the second exposure time are output separately.  
As taught by Trimeche, however, a plurality of photoelectric conversion elements of a first pixel group are exposed at an overexposure time and a plurality of photoelectric conversion elements of a second pixel group are exposed at a normal time that is shorter than the normal exposure time (note exposure periods in Fig. 2 ), and the pixel signals generated by the plurality of photoelectric conversion elements of all pixels are output separately so as to enhance dynamic range of images (see Figs. 1 & 2, par. [0001], [0034] & [0045]).


Regarding claim 18, the combined teaching of Negishi and Trimeche further teaches that, of the plurality of pixels included in each pixel set, the photoelectric conversion parts of a first pixel 10are exposed for a first exposure time (overexposure time), the photoelectric conversion parts of a second pixel are exposed for a second exposure time (normal exposure time) shorter than the first exposure time, the photoelectric conversion parts of a third pixel are exposed for a third exposure time (underexposure time) shorter than the second 15exposure time, and pixel signals generated in the plurality of photoelectric conversion parts of the second pixel exposed for the second exposure time are output separately (the analysis for the combined teaching of Negishi and Tremeche in claim 17 is incorporated herein with a third exposure time as the underexposure time which is shorter than the normal exposure as shown in Fig. 2 of Trimeche).

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“each pixel includes two photoelectric conversion 5parts disposed symmetrically in a vertical direction or a horizontal direction, and orientations of the photoelectric conversion parts of two of the pixels arranged in the horizontal direction in each pixel set are orthogonal directions.” 
Regarding claim 12, the prior art of record, either alone or in combination, also fails to teach or suggest the limitations, taken together with claims 11 and 1, “the charge holding part adds and outputs charges 20generated in the photoelectric conversion parts of all the pixels in each pixel set.” 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NHAN T TRAN/             Primary Examiner, Art Unit 2697